IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-10147
                          Conference Calendar



JAMAL ELHAJ-CHEHADE,

                                           Plaintiff-Appellant,

versus

EDUCATIONAL COMMISSION FOR
FOREIGN MEDICAL GRADUATES,

                                           Defendant-Appellee.

                        --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 3:99-CV-680-BC-D
                        --------------------
                          December 12, 2001
Before HIGGINBOTHAM, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Jamal Elhaj-Chehade filed a civil complaint against the

Educational Commission for Foreign Medical Graduates (ECFMG)

alleging ten separate causes of action ranging from negligence to

slavery.   Summary judgment was entered in favor of ECFMG.   Elhaj-

Chehade has filed a motion in this court seeking leave to proceed

IFP on appeal.

     Elhaj-Chehade’s financial affidavit establishes that he is

unable to pay the costs of his appeal without undue hardship or

deprivation of life's necessities.     Adkins v. E.I. Du Pont de

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-10147
                                -2-

Nemours & Co., 335 U.S. 331, 339 (1948).   However, Elhaj-

Chehade’s general complaint that he is entitled to present his

claims at trial, absent any specific assertion of error in the

granting of summary judgment, is not sufficient to establish a

nonfrivolous ground for appeal. See Carson v. Polley, 689 F.2d
562, 586 (5th Cir. 1982); 28 U.S.C. § 1915(a)(3).   His IFP motion

is DENIED.   All of Elhaj-Chehade’s remaining outstanding motions

are also DENIED.

     As the appeal contains no nonfrivolous issues, it is

DISMISSED.   Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983);

5th Cir. R. 42.2.

     MOTIONS DENIED; APPEAL DISMISSED.